— Order, Supreme Court, New York County (Myriam J. Altman, J.), entered July 22, 1991, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was appropriately denied in this case concerning property damage allegedly caused by water bursting out of a pipe, because questions of fact exist, including whether the "drip” in the pipe, known to defendant prior to the letting to plaintiff, was a "defect”, and if so, whether it was a latent defect. Indeed, defendants concede that when *364they leased the premises to plaintiffs, they owed a duty to disclose all known latent defects. Concur — Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.